internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 1-plr-143785-02 date date legend trust partnership x city a dear this is in reply to a letter dated date requesting a ruling on behalf of trust the requested ruling is that the performance of certain cleaning services by property-owning entities in which trust has an ownership_interest will not cause the rental income generated by the properties at which the services are performed to be treated as other than rents_from_real_property under sec_856 of the internal_revenue_code facts trust is a domestic_corporation that has elected to be treated as a real_estate_investment_trust reit under subchapter_m of chapter of the code trust owns approximately x percent of partnership and is its managing general_partner partnership owns and operates class a office buildings in city a and several other major metropolitan areas the properties through separate limited_liability companies or partnerships the property-owning entities plr-143785-02 under the terms of the leases of office space in the properties certain interior cleaning services are required to be performed those services include basic routine dusting emptying of wastepaper baskets cleaning of floors or floor coverings eg vacuuming cleaning of lavatories washing windows and rendering certain other janitorial services the services trust represents that the services are customarily furnished rendered or arranged for by landlords in connection with the leasing of space in class a office buildings located in city a and the other major metropolitan areas in which the properties are located the services are part of the total package offered to tenants in return for the rent paid_by tenants and are an integral part of the rental of the space the services are currently performed for each of the property-owning entities by independent contractors from whom trust does not derive or receive any income or through a taxable_reit_subsidiary of trust as provided in sec_856 for business reasons trust now desires to have the aforementioned cleaning services performed directly by emplo yees of the property-owning entities law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease plr-143785-02 sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service the furnishing of water heat light and air-conditioning the cleaning of windows public entrances exits and lobbies the performance of general maintenance and of janitorial and cleaning services the collection of trash and the furnishing of elevator services telephone answering services incidental storage space laundry equipment watchman or guard services parking facilities and swimming pool facilities are examples of services that are customarily furnished to the tenants of a particular class of buildings in many geographic marketing areas sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants of the property or for managing or operating the property however sec_856 provides that for purposes of sec_856 there shall not be taken into account any amount that would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units of offices in any office building etc are generally rent from real_property revrul_69_178 1969_1_cb_158 holds that amounts received by an exempt_organization for the occasional use by others of its meeting hall are rents from real plr-143785-02 property within the meaning of sec_512 and sec_1_512_b_-1 the ruling concludes that since the charges were made for the use and occupancy of space in real_property and only utilities and janitorial services were provided the receipts constitute rental income on the other hand revrul_69_69 1969_1_cb_159 holds that income from an exempt organization’s leasing of studio apartments and the operation of a dining hall for tenants does not qualify as rents within the meaning of sec_1_512_b_-1 because substantial services were rendered to the tenants in addition to the dining services the exempt_organization provided maid services like that provided to occupants of rooms in hotels similarly revrul_80_298 1980_2_cb_197 holds that income from the lease of a football stadium by an exempt university to a professional football team does not qualify as rents under sec_1_512_b_-1 because the university provided substantial services for the convenience of the team that go beyond those usually rendered in connection with the rental of space for occupancy only in this case trust through partnership and the property-owning entities owns and leases space in class a office buildings in major metropolitan areas and will be providing the services under the terms of those leases trust represents that the services are services customarily furnished rendered or arranged for by landlords in connection with the leasing of space in class a office buildings in those major metropolitan areas the services are limited office cleaning services of a janitorial nature and are not considered to be services rendered to the occupant under the standards of sec_1_512_b_-1 therefore the services do not affect the rental character of trust’s income from the office buildings where the services are provided conclusion based on the information and representations submitted we conclude that the services will not cause income from tenants at properties in which the services are provided by trust through the property-owning entities to be treated as other than rents_from_real_property under sec_856 other information except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction discussed in this letter for example no opinion is expressed concerning whether trust qualifies as a reit under sec_856 or concerning the tax status of any other entity described herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-143785-02 pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to the authorized representative named therein sincerely yours sharon galm senior technician reviewer branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for purposes
